Citation Nr: 0810561	
Decision Date: 03/31/08    Archive Date: 04/09/08

DOCKET NO.  06-06 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether payment of an automobile allowance for a vehicle that 
was purchased before the adjudicative action establishing 
eligibility can be made directly to the veteran or his 
spouse/payee.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Veteran


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from April 1974 to February 
1983.  He was adjudicated incompetent for Department of 
Veterans Affairs (VA) benefits purposes in September 2003.  
The appellant is the veteran's spouse and has been named as 
his payee. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 decision of the 
Department of Veterans Affairs (VA) Phoenix, Arizona, 
Regional Office (RO) that denied the veteran's claim for 
payment directly to the veteran (or his spouse/payee) of an 
automobile allowance for a vehicle that was purchased before 
the adjudicative action establishing eligibility.  

In January 2008, the veteran and the appellant appeared at 
the RO for a travel Board hearing before the undersigned.  
The transcript of that hearing has been associated with the 
claims file.

In March 2008, pursuant to the provisions of 38 U.S.C.A. 
§ 7101 and 38 C.F.R. § 20.900(c), the Board granted the 
motion of the veteran to advance his claim on the Board's 
docket.  

In December 2006, the veteran submitted a new VA Form 21-
4502, Application for Automobile or Other Conveyance and 
Adaptive Equipment (Under 38 U.S.C.A. §§ 3901-3904).  At the 
January 2008 Board hearing, the veteran's spouse indicated 
that they had refiled because she determined that they would 
need a new car "pretty soon."  In light of the unfavorable 
decision herein, the RO should contact the veteran and his 
spouse/payee and clarify whether they still wish to be 
considered for financial assistance in purchasing a new or 
used automobile (or other conveyance) based upon the December 
2006 application.   


FINDINGS OF FACT

1.  On January 5, 2004, the veteran filed an informal claim 
for an automobile and adaptive equipment allowance under 
38 U.S.C.A. §§ 3901-3904 (West 2002).  

2.  On January 10, 2004, the veteran purchased a 2003 
automobile from an automobile dealer for the total purchase 
price of $19,429.24.  The veteran paid the full purchase 
price directly to the seller.  

3.  On March 30, 2004, the veteran made a formal application 
for an automobile and adaptive equipment allowance under 
38 U.S.C.A. §§ 3901-3904 (West 2002) for payment of the 
allowance for the January 10, 2004 automobile purchase.  In 
an April 2005 rating decision, the veteran was found to be 
eligible for automotive and adaptive equipment.


CONCLUSION OF LAW

Direct payment to the veteran or his spouse/payee of the 
automobile allowance for the purchase of the 2003 automobile 
on January 10, 2004 is prohibited as a matter of law.  38 
U.S.C.A. §§ 3901, 3902, 3903, 3904 (West 2002); 38 C.F.R. § 
3.808 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is essentially seeking direct reimbursement from 
VA for a portion of the money that he paid to the seller in 
the purchase of a 2003 automobile subsequent to being told by 
a VA representative that he should purchase the automobile, 
but prior to the adjudicative action establishing his 
eligibility for an automobile and adaptive equipment 
allowance under 38 U.S.C.A. §§ 3901-3904 (West 2002).  

In the interest of clarity, the Board will initially address 
the matter of whether this case has been appropriately 
developed for appellate purposes.  Thereafter, the Board will 
provide the relevant legal criteria and analyze the claim.

Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007).

In the instant appeal there is no dispute as to the relevant 
facts and the law is controlling.  Because the law, and not 
the evidence, is dispositive of this claim, the VCAA is not 
applicable.  See Mason v. Principi, 16 Vet. App. 129 (2002).  
Furthermore, the issue here does not arise from the receipt 
of a "substantially complete application" from the veteran 
under 38 U.S.C.A. § 5103(a), but rather, arises by action of 
law under 38 U.S.C. § 3902(a), which requires that automobile 
purchase assistance payment be made to the seller of the 
automobile, and thus precludes such payment to the veteran.  
Thus, the VCAA is not applicable to this appeal, and further 
discussion of compliance with the VCAA is not required.

As there is no information or evidence which might be 
developed which could change the operation of the statute, 
and only legal issues are involved, VA has no obligation 
under the VCAA, or regulations implementing the VCAA, to 
assist the veteran to develop evidence in this matter.  See 
Smith v. Gober, 14 Vet. App. 227 (2000).  

Legal Criteria

38 U.S.C.A. § 3902 (a) (West 2002) provides that the 
Secretary, under regulations which the Secretary shall 
prescribe, shall provide or assist in providing an automobile 
or other conveyance to each eligible person by paying the 
total purchase price of the automobile or other conveyance 
(including all State, local, and other taxes) or $11,000, 
whichever is the lesser, to the seller from whom the eligible 
person is purchasing under a sales agreement between the 
seller and the eligible person.  

Analysis

The veteran and his spouse have asserted that on January 4, 
2004, they were encouraged by a VA official to purchase an 
automobile and were led to believe that they would be 
reimbursed by VA for that purchase.  The veteran's 
representative has argued that the communication of January 
4, 2004, should be considered to have been an informal claim 
for an automobile and adaptive equipment allowance under 
38 U.S.C.A. §§ 3901-3904, which was subsequently perfected by 
a formal claim, and that they should thus be eligible for 
reimbursement for the intervening automobile purchase.  

The essential facts of this case are not in dispute:  

On January 5, 2004, the veteran and his spouse met with a VA 
official and discussed their intent to apply for an 
automobile and adaptive equipment allowance under 38 U.S.C.A. 
§§ 3901-3904.  The subject of this communication was reduced 
to writing, and may be construed as an informal claim for the 
benefit.   

On January 10, 2004, the veteran purchased a 2003 automobile 
from an automobile dealer for the total purchase price of 
$19,429.24.  The veteran paid the full purchase price for the 
purchase of the automobile directly to the seller.  

On March 30, 2004, the veteran submitted VA Form 21-4502, as 
a formal application for an automobile and adaptive equipment 
allowance under 38 U.S.C.A. §§ 3901-3904 for payment of the 
allowance for the January 10, 2004 automobile purchase.  In 
an April 2005 rating decision, the veteran was found to be 
eligible for an automotive and adaptive equipment allowance.

Ordinarily, an application on VA Form 21-4502 is completed 
and approved by authorization activity to certify eligibility 
before the claimant takes possession of, or title to, a 
vehicle.  However, payment of the automobile allowance is not 
automatically precluded if, as in this case, the vehicle was 
purchased before the adjudicative action establishing 
eligibility, provided the claimant was actually eligible on 
the date on which the claimant signed the sales contract.  
The claimant's eligibility is controlled by the effective 
date of the qualifying disability.  
M21-1, MR, Part 9, Subpart 01, Chapter 02.  

In the instant case, however, the evidence is uncontroverted 
that the seller from whom the veteran purchased the 
automobile for which he now seeks the payment allowance, has 
already been paid in full.  Under 38 U.S.C.A. § 3902(a), the 
automobile purchase assistance payment must be made to the 
seller of the automobile.  Conversely, direct payment cannot 
be made to the veteran or his spouse/payee.  In this case, 
application of the law to the facts is dispositive and the 
appeal must be denied because under the law there is no 
entitlement to the benefit sought.  See Sabonis v. Brown, 6 
Vet. App. 426, 429- 30 (1994).  Although the Board is 
sympathetic and understands that the veteran and his wife may 
have been led to believe that they could receive 
reimbursement directly from VA for the purchase of an 
automobile, under existing law, neither the veteran nor his 
spouse payee are entitled to receive direct payment of the 
automobile allowance, and the seller who could have received 
the payment has been paid in full.  Thus, the applicable law 
as implemented by the VA Secretary precludes the relief 
sought.


ORDER

Payment of an automobile allowance for a vehicle that was 
purchased before the adjudicative action establishing 
eligibility cannot be made directly to the veteran or his 
spouse/payee, and the claim is denied.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


